NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0033n.06

                                        Case No. 14-5855

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                           Jan 12, 2015
UNITED STATES OF AMERICA,                           )                  DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE UNITED
v.                                                  )       STATES DISTRICT COURT FOR
                                                    )       THE MIDDLE DISTRICT OF
CHARLES SCARBOROUGH,                                )       TENNESSEE
                                                    )
       Defendant-Appellant.                         )




       BEFORE: GIBBONS and COOK, Circuit Judges; GWIN, District Judge.*

       PER CURIAM. A magistrate judge found Charles Scarborough guilty of threatening and

intimidating a forest officer. See 36 C.F.R. § 261.3(a) (“Threatening, resisting, intimidating, or

interfering with any forest officer engaged in or on account of the performance of his official

duties in the protection, improvement, or administration of the National Forest System is

prohibited.”). On initial appeal under Federal Rule of Criminal Procedure 58, the district court

found the evidence sufficient to sustain the colleague conviction and affirmed. Scarborough now

reasserts his sufficiency-of-the-evidence challenge before this court. We find that the district

court’s opinion diligently and correctly sets out the undisputed facts and the governing law.


       *
         The Honorable James S. Gwin, United States District Judge for the Northern District of
Ohio, sitting by designation.
Case No. 14-5855
United States v. Scarborough


       Scarborough offers only one new argument on appeal—that intimidation is merely a

species of true threat, and because “the magistrate judge specifically found that Mr. Scarborough

did not threaten Ms. Hawkins, this Court should find, without more, that the evidence failed to

establish that Mr. Scarborough intimidated Ms. Hawkins.” Yet as the Ninth Circuit noted when

faced with a similar challenge, “‘threatening, resisting, intimidating, or intentionally interfering’

are stated disjunctively so that proof of any one of the acts alone constitutes an offense.” United

States v. Bucher, 375 F.3d 929, 933 (9th Cir. 2004). Scarborough fails to persuade us to depart

from our sister circuit’s reasoning that one may intimidate a forest officer without necessarily

threatening her. See United States v. Hoff, 22 F.3d 222, 223–24 (9th Cir. 1994) (affirming

conviction where the lower court found that the defendant “intimidated” a forest officer “but did

not threaten or assault her”).


       Because this court’s issuance of a full opinion would be duplicative and serve no

jurisprudential purpose, we AFFIRM Scarborough’s conviction on the basis of the district

court’s well-reasoned opinion of June 12, 2014.




                                                -2-